DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on September 16, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/16/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on September 16, 2020.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-22 are allowed.


 	Regarding claim 1, and similarly with respect to claim 17, Jang et al (US 7,230,405) discloses a power conversion system (i.e. circuit of Figure 8), comprising: 
 	a power conversion circuit (Fig. 8), comprising: 
 	 	an input port (Fig. 8, positive and negative terminals of input stage voltage Vin) configured to receive an input voltage (Fig. 8, signal outputted from input stage voltage Vin via positive and negative terminals of input stage voltage Vin); 
 	 	an output port (Fig. 8, terminals outputting signal to resistor load R) configured to output an output voltage (Fig. 8, output voltage Vo); and
 	 	a plurality of cascaded switching power conversion units (Fig. 8, circuit of switch S2, capacitor CB, switch SR2 and inductor L2 and circuit of switches S1 and SR1 and inductor L1), wherein each of the plurality of switching power conversion units (Fig. 8, circuit of switch S2, capacitor CB, switch SR2 and inductor L2 and circuit of switches S1 and SR1 and inductor L1) comprises a plurality of switches (Fig. 8, switches S1-S2 and SR1-SR2), and the plurality of switches (Fig. 8, switches S1-S2 and SR1-SR2) is serially connected to the input port (Fig. 8, positive and negative terminals of input stage voltage Vin) or the output port (Fig. 8, terminals outputting signal to resistor load R). 
 	Melanson et al (US 2010/0327765) discloses a power circuit (Fig. 2, circuit of switches N2 and N3, resistor Ris, and transformer T1) wherein the power circuit (Fig. 2, circuit of switches N2 and N3, resistor Ris, and transformer T1) receives an input voltage (Fig. 2, voltage inputted to DC-DC converter 15) and outputs a supply voltage 

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses at least one storage device connected between the input port and the output port in series, wherein two ends of each of the at least one storage device have a first node and a second node respectively; a power circuit electrically connected to the power conversion circuit, wherein the power circuit receives the input voltage and outputs a supply voltage to the power conversion circuit and an output of the rectifier filter circuit is electrically connected to the first and second nodes at the two ends of the corresponding storage device, and the rectifier filter circuit receives the conversion voltage and outputs a charge voltage to the corresponding storage device.

 	Therefore, regarding claims 1-16, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion system, comprising: 
 	a power conversion circuit, comprising: 
 	 	an input port configured to receive an input voltage; 
 	 	an output port configured to output an output voltage; 
 	 	a plurality of cascaded switching power conversion units, wherein each of the plurality of switching power conversion units comprises a plurality of switches, and the plurality of switches is serially connected to the input port or the output port; and 
 	 	at least one storage device connected between the input port and the output port in series, wherein two ends of each of the at least one storage device have a first node and a second node respectively; 
 	 a power circuit electrically connected to the power conversion circuit, wherein the power circuit receives the input voltage and outputs a supply voltage to the power conversion circuit, and the power circuit comprises a magnetic element; and 
 	at least one precharge circuit configured to charge the corresponding storage device of the power conversion circuit, wherein the precharge circuit comprises a winding and a rectifier filter circuit connected to each other, the winding is coupled to the magnetic element for receiving a conversion voltage, an output of the rectifier filter circuit is electrically connected to the first and second nodes at the two ends of the corresponding storage device, and the rectifier filter circuit receives the conversion voltage and outputs a charge voltage to the corresponding storage device.

Regarding claims 17-22, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power conversion system, comprising:
 	X power conversion circuits, wherein X is an integer larger than or equal to 1, and each of the X power conversion circuits comprises: 
 	an input port configured to receive an input voltage; 
 	an output port configured to output an output voltage; 
 	a plurality of cascaded switching power conversion units, wherein each of the plurality of switching power conversion units comprises a plurality of switches, and the plurality of switches is serially connected to the input port or the output port; and
 	at least one storage device connected between the input port and the output port in series, wherein two ends of each of the at least one storage device have a first node and a second node respectively, 
 	wherein the X input ports of the X power conversion circuits are connected in parallel, the X output ports of the X power conversion circuits are connected in parallel; 
 	at least one power circuit electrically connected to the X power conversion circuits, wherein the power circuit receives the input voltage and outputs a supply voltage to the corresponding power conversion circuit, and the power circuit comprises a magnetic element; and 
 	at least one precharge circuit assembly electrically connected to the X power conversion circuits, wherein the precharge circuit assembly 78comprises at least one precharge circuit configured to charge the corresponding storage device of the power conversion circuit, the precharge circuit comprises a winding and a rectifier filter circuit connected to each other, the winding is coupled to the magnetic element of the corresponding power circuit for receiving a conversion voltage, an output of the rectifier filter circuit is electrically connected to the first and second nodes at the two ends of the corresponding storage device, and the rectifier filter circuit receives the conversion voltage and outputs a charge voltage to the corresponding storage device.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Melanson et al (US 2010/0327765) deals with a low energy  transfer mode for auxiliary power supply operation in a cascaded switching power converter, Jang et al (US 7,230,405) deals with non-isolated power conversion system having multiple switching power converters, Khayat et al (US 2015/0311793) deals with a series capacitor buck converter having circuitry for precharging the series capacitor, Amaro et al (US 2015/0311792) deals with a switched reference mosfet drive assist circuit, Shenoy et al (US 2015/0002115) deals with a series-capacitor buck converter multiphase controller, Shenoy (US 10,033,276) deals with current sensing using capacitor voltage ripple in hybrid capacitor/inductor power converters, Khayat (US 9,825,521) deals with a method and apparatus for inductive-kick protection clamp during discontinuous conduction mode operation, Khayat et al (US 9,306,458) deals with an adaptive boost driver charging circuit, and Chang et al (US 7,944,090) deals with a mutli-output power conversion circuit.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838